Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
1.	Claim 19 is objected to because of the following informalities:  Claim 19 depends from claim 16 and should depend from claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-2, 8-9, 11-13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2016/0257219).
 [Claim 1] Regarding claim 1, Miller discloses a battery assembly for an electrified vehicle, comprising: a wall having an inner surface and an outer surface (See annotated FIG 8) the wall including an central opening (See annotated FIG 8, Miller discloses a 

    PNG
    media_image1.png
    986
    786
    media_image1.png
    Greyscale



[Claim 2] Regarding claim 1, Miller discloses the battery assembly as recited in claim 1, wherein an end of the post lies substantially in a plane defined by the inner surface of the wall (See annotated FIG 8 above, the post and wall are on a corresponding vertical plane).
 [Claim 8] Regarding claim 8, Miller discloses the battery assembly as recited in claim 1, further comprising a seal extending about the central opening and arranged between the plate and the outer surface of the wall (See paragraph [0008] which discloses a seal disposed between the battery and the floor).
 [Claim 9] Regarding claim 9, Miller discloses the battery assembly as recited in claim 8, wherein the seal is mounted to the main body of the plate (See paragraph [0008] which discloses a seal disposed between the battery and the floor).
[Claim 11] Regarding claim 11, Miller discloses the battery assembly as recited in claim 1, further comprising a connector mounted to the main body, the connector configured to electrically or fluidly connect a component outside the wall to a component inside the wall (FIG 2 shows the connectors in communication with the outside of the tray and the inside, and coupling to the cells 34).
[Claim 12] Regarding claim 12, Miller discloses the battery assembly as recited in claim 1, wherein the post is one of a plurality of posts projecting from the main body toward the inner surface of the wall (See annotated FIG 8 above).
[Claim 13] Regarding claim 13, Miller discloses the battery assembly as recited in claim 1, wherein the post is integrally formed with the main body of the plate (The posts of Miller appear to be formed in the floor pan for secure connection to the tray when assemble).
 [Claim 16] Regarding claim 16, Miller discloses a method, comprising: mounting a connector to a battery assembly by mounting the connector to a plate (FIG 2 shows the connectors in communication with the outside of the tray and the inside, and coupling to the cells 34) and connecting the plate to a wall of the battery assembly, (FIG 2 shows the connectors coupled to the wall) the plate including a post projecting from a main body toward an inner surface of the wall (See annotated FIG 8 above showing the posts extending from the floor pan 20 which forms a battery cover).
[Claim 20] Regarding claim 20, Miller discloses the method as recited in claim 16, connecting, either electrically or fluidly, a component inside the battery assembly to a component outside the battery assembly using the connector (FIG 2 shows the connectors in communication with the outside of the tray and the inside, and coupling to the cells 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0257219) in view of Vutetakis et al ().
[Claim 14] Regarding claim 14, Miller discloses the battery assembly as recited in claim 1.
–However, it fails to disclose wherein the plate is made of aluminum.
-Nevertheless, Vutetakis discloses the use of aluminum in battery construction in paragraph [0009].
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Miller to have aluminum construction as taught by Vutetakis in order to reduce battery weight and improve mileage.
Allowable Subject Matter
1.	Claims 3-7, 10, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Miller discloses the most similar battery structure as claimed by Applicant but does not teach or suggest inter alia, wherein: the wall includes a set of post openings, and the set of post openings includes a post opening in the inner surface of the wall and a post opening in the outer surface of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618